                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS


                                   )
BRUCE WILBORN,                     )
          Plaintiff,               )
                                   )     Civil Action No.
            v.                     )     19-cv-12050-NMG
                                   )
CHARLENE BONNER, et al.,           )
          Defendants.              )
                                   )

                                ORDER

GORTON, J.

     Pro se litigant Bruce Wilborn, who is incarcerated at MCI

Concord, brings this action under 42 U.S.C. §§ 1983 and 1988 in

which he alleges that members of the Massachusetts Parole Board

(“Board”) violated his rights to due process and equal

protection with regard to a parole review hearing on May 17,

2018 and the ensuing September 30, 2019 amended decision of the

Board.    Wilborn asks that the Board be required to immediately

grant him a new parole hearing.    Wilborn has also filed motions

for leave to proceed in forma pauperis and for the appointment

of counsel.

     Upon review of the Amended Complaint and the motions, the

Court hereby orders:

     1.     The motion for leave to proceed in forma pauperis is

ALLOWED.    Pursuant to 28 U.S.C. § 1915(b)(1), the Court assesses

an initial partial filing fee of $29.20.    The remainder of the
fee, $320.80, shall be collected in accordance with 28 U.S.C.

§ 1915(b)(2).    The Clerk shall send a copy of this order to the

treasurer of MCI Concord or other institution having custody of

the plaintiff.

     2.   The Clerk shall issue summonses for all the

defendants.   Wilborn is responsible for ensuring that the

summonses, amended complaint, and this order are served on

defendants in compliance with Rule 4 of the Federal Rules of

Civil Procedure.

     3.   The aforesaid service must be completed within 90 days

of the date of this order.    Failure to complete service in a

timely fashion may result in dismissal of this action without

further notice to the plaintiff from the Court.     See Fed. R.

Civ. P. 4(m); Local Rule 4.1.

     4.   Because Wilborn is proceeding in forma pauperis, he

may elect to have service completed by the United States

Marshals Service (“USMS”).    If Wilborn chooses to have service

completed by the USMS, he shall provide the agency with all

papers for service on the defendants and a completed USM-285

form for each party to be served.     The USMS shall complete

service as directed by plaintiff with all costs of service to be

advanced by the United States.    The Clerk shall provide the

plaintiff with forms and instructions for service.



                                  2
     5.   The motion for appointment of counsel is DENIED

WITHOUT PREJUDICE to renewal after the defendants have responded

to the amended complaint.

     So ordered.

                                /s/ Nathaniel M. Gorton
                               Nathaniel M. Gorton
                               United States District Judge
Dated: 12/11/19




                                3
